Exhibit 10.9
 
PATENT SECURITY AGREEMENT
 
This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of September 21,
2012, by Unigene Laboratories, Inc., a Delaware corporation (the “Grantor”), in
favor of Victory Park Management, LLC, as collateral agent (the “Collateral
Agent”) for the secured parties referred to below.
 
WHEREAS:
 
A.           Reference is made to that certain Pledge and Security Agreement,
dated as of September 30, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), entered into by and among
the Grantor, Collateral Agent, and the other secured parties thereunder from
time to time (together with Collateral Agent, the “Secured Parties”) which
secures certain now existing and future arising obligations owing to the Secured
Parties;
 
B.           Pursuant to the Security Agreement, the Grantor is required to
execute and deliver to the Collateral Agent this Agreement.
 
C.           Pursuant to the terms of the Security Agreement, the Grantor has
granted to the Collateral Agent and Secured Parties a security interest in
substantially all the assets of the Grantor, including all right, title and
interest of the Grantor in, to and under all now owned and hereafter acquired
patents, patent applications and patent licenses, and all products and proceeds
thereof, to secure the payment of the Obligations (as defined in the Security
Agreement).
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, to secure the Obligations, a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired:
 
1.           each United States and foreign patent and patent application,
including, without limitation, each patent and patent application referred to in
Schedule 1 annexed hereto, together with any reissues, reexaminations,
continuations, continuations-in-part, divisionals, renewals and extensions
thereof;
 
2.           each patent license, including, without limitation, each patent
license listed on Schedule 1 annexed hereto;
 
3.           all products and proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present or
future infringement, misappropriation, dilution, violation or other impairment
of any patent, including, without limitation, any patent referred to in Schedule
1 annexed hereto, any patent issued pursuant to a patent application referred to
in Schedule 1 and any patent licensed under any patent license listed on
Schedule 1 annexed hereto (items 1 through 3 being herein collectively referred
to as the “Patent Collateral”).
 
 
 

--------------------------------------------------------------------------------

 
 
This security interest is granted in conjunction with the security interests
granted to the Collateral Agent and Secured Parties pursuant to the Security
Agreement. The Grantor hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent and the Secured Parties with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. Capitalized terms
used but not defined herein have the respective meanings ascribed thereto in the
Security Agreement.
 
This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement and all disputes arising hereunder shall be governed by, the
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois. The parties hereto (a) agree that any legal
action or proceeding with respect to this Agreement or any other agreement,
document, or other instrument executed in connection herewith or therewith,
shall be brought in any state or federal court located within Chicago, Illinois,
(b) irrevocably waive any objections which either may now or hereafter have to
the venue of any suit, action or proceeding arising out of or relating to this
Agreement, or any other agreement, document, or other instrument executed in
connection herewith, brought in the aforementioned courts and (c) further
irrevocably waive any claim that any such suit, action, or proceeding brought in
any such court has been brought in an inconvenient forum.
 
[Signature Pages Follow]
 
 
2

--------------------------------------------------------------------------------

 
 
The Grantor has caused this Patent Security Agreement to be duly executed by its
duly authorized officer thereunto as of the date first set forth above.
 
 

 
UNIGENE LABORATORIES, INC.
           
By:
/s/ Ashleigh Palmer       Name:  Ashleigh Palmer     Title: Chief Executive
Officer          



 
 

--------------------------------------------------------------------------------

 



       
                                                                  
                                                                    
                                                                  
 

 

Acknowledged:                    
VICTORY PARK MANAGEMENT, LLC,
as Collateral Agent
                    By:   /s/ Matthew D. Ray          Name: Matthew D. Ray      
 
  Title:  
Manager
   
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
to
PATENT SECURITY AGREEMENT


Patent Collateral




Issued US Patents
 
Patent Number
Name
Issue Date
8,076,291
Treatment for Obesity
12/13/11
8,088,734
Oral Delivery of Peptides
1/3/12
8,093,207
Fast-Acting Oral Peptide Pharmaceutical Products
1/10/12
8,163,871
Enzymatic Reactions in the Presence of Keto Acids
4/24/12
8,216,822
Bacterial Host Cells for the Direct Expression of Peptides
7/10/12
8,217,139
Treatment for Obesity
7/10/12
8,227,241
Bacterial Host Cells for the Direct Expression of Peptides
7/24/12
RE 43580
Nasal Calcitonin Formulations
8/14/12
8,252,580
Bacterial Host Cells for the Direct Expression of Peptides
8/28/12



US Patent Applications
 
Application
Number
Name
Filing Date
11/474,159
Cell Lines for the Expressing Enzyme Useful in the Preparation of Amidated
Products
6/23/06
12/128,210
Peptide Pharmaceutical for Oral Delivery
5/28/08
12/732,081
Peptide Pharmaceuticals for Nasal Delivery
3/25/10
13/238,801
Calcitonin Products and Therapies for Treating Inflammatory or Degenerative
Diseases
9/21/11
13/283,055
Peptide Pharmaceutical for Oral Delivery
10/27/11
13/295,936
Treatment for Obesity
11/14/11
13/342,133
Oral Delivery of Peptides
1/2/12
13/487,784
Peptide Pharmaceutical for Oral Delivery
6/4/12
13/487,856
Peptide Pharmaceutical for Oral Delivery
6/4/12
13/524,381
Anti-Inflammatory Pharmaceutical Products
6/15/12
13/544,228
Bacterial Host Cells for the Direct Expression of Peptides
7/9/12
13/544,256
Methods of Treating Medical Conditions Using Calcitonin Analogs
7/9/12
61/554,771
Treatment for Obesity
11/2/11
61/578,620
Treatment for Obesity and Type II Diabetes
12/22/11


